
	

114 S2673 IS: Water Technology Acceleration Act of 2016
U.S. Senate
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2673
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2016
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act and the Safe Drinking Water Act to accelerate the
			 development and deployment of innovative water technologies.
	
	
 1.Short titleThis Act may be cited as the Water Technology Acceleration Act of 2016. 2.Innovation in Clean Water State revolving funds (a)Innovative water technologiesSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—
 (1)in subsection (c)— (A)in paragraph (10), by striking and at the end;
 (B)in paragraph (11)(B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (12)for the deployment of innovative water technologies, including— (A)green technologies, including manufactured technology and natural systems, to address nonpoint source pollution from agriculture;
 (B)resource recovery in water and wastewater treatment systems, including— (i)energy conservation and production;
 (ii)water reuse and recycling; and (iii)recovery of valuable materials, such as nutrients from wastewater streams; and
 (C)green infrastructure and other innovative technologies, such as real-time system monitoring and peak wet weather treatment technology, to reduce sewer and storm water overflows due to wet weather events in urban areas.; and
 (2)by adding at the end the following:  (j)Technical assistanceThe Administrator shall carry out technical assistance programs to facilitate and encourage the provision of financial assistance for the purposes described in subsection (c)(12).
 (k)ReportEach year, the Administrator shall submit to Congress a report that describes— (1)the amount of financial assistance provided by State water pollution control revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
 (b)Authorization of appropriationsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking There is and inserting the following:  (1)In generalThere are; and
 (3)by adding at the end the following:  (2)Innovative water technologiesIn addition to any other funds made available to carry out this title and notwithstanding any other provision of this Act, there is authorized to be appropriated to the Administrator to make additional allotments under this title to States to provide financial assistance solely for purposes described in section 603(c)(12) $100,000,000 for each fiscal year..
 3.Innovation in Drinking Water State revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)in subsection (a)(2)—
 (A)in the first sentence— (i)by striking only; and
 (ii)by striking Except and inserting the following:  (A)In generalExcept;
 (B)in the second sentence, by striking Financial and inserting the following:  (B)Financial assistanceFinancial;
 (C)in the third sentence, by striking The funds and inserting the following:  (C)Loans to public water systemsThe funds;
 (D)in the fourth sentence, by striking The funds and inserting the following:  (D)Innovative water technologiesThe funds may be used for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.
 (E)LimitationThe funds; and (E)in the fifth sentence, by striking Of the amount and inserting the following:
					
 (F)Public water systems serving fewer than 10,000 personsOf the amount; (2)in subsection (f)—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.; 
 (3)by striking subsection (m) and inserting the following:  (m)Authorization of appropriationsIn addition to any other funds made available to carry out this section and notwithstanding any other provision of this Act, there is authorized to be appropriated to the Administrator to make additional allotments under this section to States to provide financial assistance solely for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users, $100,000,000 for each fiscal year.; and
 (4)by adding at the end the following:  (s)Technical assistanceThe Administrator shall carry out technical assistance programs to facilitate and encourage the provision of financial assistance for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.
 (t)ReportEach year, the Administrator shall submit to Congress a report that describes— (1)the amount of financial assistance provided by State drinking water revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
			4.Innovative water technology grant program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Eligible entityThe term eligible entity means— (A)a public utility, including publicly owned treatment works and clean water systems;
 (B)a municipality; (C)a private entity, including a farmer or manufacturer;
 (D)an institution of higher education; (E)a research institution or foundation;
 (F)a State; (G)a regional organization; or
 (H)a nonprofit organization. (b)Grant program authorizedThe Administrator shall carry out a grant program for purposes described in subsection (c) to accelerate the development of innovative water technologies that address pressing water challenges.
 (c)GrantsIn carrying out the program under subsection (b), the Administrator shall make to eligible entities grants that—
 (1)finance projects that— (A)are public-private partnerships; and
 (B)deploy, test, and improve emerging water technologies; (2)fund entities that provide technical assistance to deploy innovative water technologies more broadly, especially—
 (A)to increase adoption of innovative water technologies in— (i)municipal water and wastewater treatment systems; or
 (ii)areas served by private wells; and (B)in a manner that reduces ratepayer or community costs over time, including the cost of future capital investments; or
 (3)specifically target investments that, as determined by the Administrator— (A)improve water quality of a water source;
 (B)improve water quality through the improvement of the safety and security of a drinking water delivery system;
 (C)minimize contamination of drinking water, including contamination by lead, bacteria, and nitrates; (D)improve the quality and timeliness and decrease the cost of drinking water tests, especially technologies that can be deployed within water systems and at individual faucets to provide accurate real-time tests of water quality, especially with respect to lead, bacteria, and nitrate content;
 (E)treat edge-of-field runoff to improve water quality; (F)treat agricultural, municipal, and industrial wastewater;
 (G)manage urban storm water runoff; (H)conserve water; or
 (I)address urgent water quality and hu­man health needs. (d)Priority fundingIn making grants under this section, the Administrator shall give priority to projects that have the potential—
 (1)to provide substantial cost savings across a sector (such as municipal or agricultural waste treatment); or
 (2)to significantly improve human health or the environment. (e)Cost-SharingThe Federal share of the cost of activities carried out using a grant made under this section shall be not more than 70 percent.
 (f)LimitationThe maximum amount of a grant provided to a project under this section shall be $5,000,000. (g)ReportEach year, the Administrator shall submit to Congress and make publicly available on the website of the Administrator a report that describes any advancements during the previous year in development of innovative water technologies made as a result of funding provided under this section.
 (h)FundingThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year.
			
